UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



  ALTON & SOUTHERN RAILWAY
  COMPANY, et al.,
                                                       Lead Case No. 1:19-cv-03586 (TFH)
                                Plaintiffs,            Case No. 20-cv-2173 (TFH)
          v.                                           Case No. 20-cv-2543 (TFH)
                                                       Case No. 20-cv-1767 (TFH)
  BROTHERHOOD OF MAINTENANCE                           Case No. 20-cv-2109 (TFH)
  OF WAY EMPLOYES DIVISION/IBT,

                                  Defendant.


                                               ORDER

          For the reasons set forth in the accompanying Memorandum Opinion, it is hereby:

ORDERED that the Carriers' Motion for Summary Judgment [ECF No. 29] is GRANTED and

BMWED’s Cross-Motion for Summary Judgment [ECF No. 30] is DENIED. Accordingly, it is

further

          ORDERED that defendant/counterclaim plaintiff BMWED is obligated under the

Railway Labor Act, 45 U.S.C. § 151 et seq., to bargain and is hereby permanently enjoined and

ordered to bargain, on a national-handling basis with the National Carriers’ Conference

Committee, the duly authorized group representative of the plaintiffs/counterclaim defendants,

with respect to all issues in the current wage and rules movement that commenced on or about

November 1, 2019; it is further

          ORDERED that the Complaints in Case Nos. 20-cv-2173, 20-cv-2543, 20-cv-1767, and

20-cv-2109 shall be dismissed with prejudice; and it is finally
       ORDERED that the Counterclaim filed by Defendant in Lead Case No. 1:19-cv-03586

shall be dismissed with prejudice.

       SO ORDERED.


       March 30, 2022                          ___________________________________
                                                         Thomas F. Hogan
                                                SENIOR UNITED STATES DISTRICT JUDGE




                                           2